Citation Nr: 0738048	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  06-00 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  	


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel


INTRODUCTION

The veteran had active service from May of 1966 to June of 
1971 and periods of Reserve service thereafter.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the VA Regional Office 
(RO) in Houston, Texas which denied entitlement to the 
benefits sought.
FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and notified him of the 
information and evidence necessary to substantiate the claims 
addressed in this decision.

2.  The competent medical evidence of record does not 
establish a nexus between any current hearing loss or 
tinnitus and the veteran's active service.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated 
by active service, and may not be presumed to have been so 
incurred or aggravated. 38 U.S.C.A. §§ 1110, 1112, 1113, 
1154, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.385 (2007).

2. Tinnitus was not incurred in or aggravated by the 
veteran's active service,. 38 U.S.C.A. §§ 1110, 1112, 1113, 
1154, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303 (2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in October, 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained military service 
medical records and the veteran the veteran was afforded a VA 
medical examination in December, 2004.  Significantly, 
neither the veteran nor his or her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).



 Pertinent Laws and Regulations

In general, service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.159.  

In order for service connection to be granted, there must be 
competent evidence showing:  (1)  the existence of a current 
disability; (2) in service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
current disability and a disease or injury incurred or 
aggravated during active service.  Coburn v. Nicholson, 19 
Vet. App. 427 (2006);  Disabled American Veterans v. 
Secretary of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005);  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. 
Cir. 2004).  If the veteran fails to demonstrate any one 
element, denial of service connection will result. Disabled 
Am. Veterans, supra; Coburn, supra.

Service connection for certain diseases, such as 
sensorineural hearing loss, may also be established on a 
presumptive basis by showing that such a disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service. 38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.307(a)(3), 3.309(a). In such cases, the disease 
is presumed under the law to have had its onset in service 
even though there is no evidence of such disease during the 
period of service. 38 C.F.R. § 3.307(a).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting its decision, there 
is no need to discuss in detail the evidence submitted by the 
veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

A review of the veteran's medical service records reveals 
that the veteran underwent an audiological examination in 
March of 1965.  At that time the veteran's hearing was 
considered in the normal range and he was cleared for flying 
status.  It should be noted that the veteran's hearing at the 
6000 hz range showed some hearing loss.  The record contains 
subsequent hearing examinations conducted in August of 1967 
and on the occasion of the veteran's separation from active 
service in April, 1971.  No reference was made to problems 
with the veteran's hearing, or tinnitus, and the veteran 
remained on flight status.   

Also contained in the record are reports of hearing 
examinations conducted while the veteran was serving in the 
Reserves.  The claims file contains reports of examinations 
conducted in 1976, 1980, 1984, and 1987.  Again, there is no 
reference made to hearing loss or tinnitus and the veteran 
remained on flight status; there was evidence of high 
frequency hearing loss at the 6000 hz level.    

There is no documentation of hearing loss of tinnitus until 
the examination by a VA audiologist in December, 2004.  The 
veteran reported by way of history that his hearing 
difficulties had developed gradually since at least 1989.  
The examiner indicated that the veteran has moderate 
sensorineural loss of hearing at 4000 Hz on the right and 
hearing within normal limits though 4000 Hz on the left.   

After review of the veteran's claims file, the examiner 
offered the opinion that it was not as least as likely as not 
that the veteran's hearing loss and tinnitus are related to 
military service.  The examiner noted that the veteran's 
hearing examination in 1971 was essentially normal and that 
the first hearing examination that showed hearing loss in the 
high-frequency range was in 1976, approximately five years 
after departing active service.  It should be noted that this 
hearing loss was in the 6000 hz range and had been present 
since the veteran's enlistment into service.  Hearing loss 
disability for VA purposes is defined by the findings in the 
500 to 4000 hz ranges.  Hearing loss in these ranges is not 
shown until many years after service.  

The record before the Board contains no additional pertinent 
medical records or opinions.  The Board has also considered 
the veteran's own assertions.  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  The evidence does not 
reflect that the veteran possesses medical knowledge which 
would render his opinion as to etiology and a medical 
diagnosis competent.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  Thus, any lay personal opinion that the disability 
at issue began in service or that it is otherwise related to 
service is not a sufficient basis for awarding service 
connection.

Currently, the only medical record evidencing an opinion of a 
nexus between the veterans' hearing loss/tinnitus and active 
service is that of the VA examiner who found against service 
connection.  Without additional medical evidence, the Board 
finds that there is a preponderance of evidence in this 
matter against a finding of service connected hearing loss 
and tinnitus.  The Board notes that should new and material 
medical evidence become available, the veteran can move to 
reopen his claims.  




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.  


____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


